Exhibit 10.23

      CONFIDENTIAL TREATMENT REQUEST     Confidential   Phoenix Agreement Number
60120128

AMENDMENT TO THE TECHNOLOGY LICENSE AND SERVICES AGREEMENT
By their signatures below, Phoenix Technologies Ltd. (“Phoenix”) and Quanta
Computer, Inc. (“Licensee”) agree to amend the Technology License and Services
Agreement dated as of December 31, 2004 (Phoenix Agreement No. 60120100) (as
amended from time to time, the “Agreement”), as set forth below. Phoenix and
Licensee agree that (i) except as expressly set forth herein, each and every
provision of the Agreement shall remain in full force and effect; and (ii) the
programs and services listed in this Amendment shall be governed by the terms
and conditions of the Agreement. This Amendment shall be effective as of
October 1, 2009 (the “Amendment Effective Date”). Unless otherwise defined
herein, capitalized terms used without definition have the respective meanings
ascribed to those terms in the Agreement.
Pursuant to the terms and conditions of this Amendment, Phoenix and Licensee
agree to the following:

I.   Add Supplement XXI to “Attachment I — Licenses and Services” of the
Agreement; and
  II.   Modify certain provisions of the Agreement.

This Amendment is expressly contingent upon Licensee’s execution on or before
October 30, 2009. In the event this Amendment is not signed by Licensee on or
before October 30, 2009, then the terms and conditions set forth in this
Amendment will be null and void.

         
Phoenix: Phoenix Technologies Ltd.
  Licensee: Quanta Computer, Inc.    
 
       
Signature:
  Signature:    
 
 
 
   
 
       
Name:
  Name:    
 
 
 
   
 
       
Title:
  Title:    
 
 
 
   
 
       
Date:
  Date:    
 
 
 
   

[Remainder of this page — intentionally left blank]
THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 1 of 7



--------------------------------------------------------------------------------



 



      CONFIDENTIAL TREATMENT REQUEST     Confidential   Phoenix Agreement Number
60120128

I.   The parties agree to add Supplement XXI to “Attachment I — Licenses and
Services” of the Agreement as follows:

ATTACHMENT I — LICENSES AND SERVICES
SUPPLEMENT XXI

                  Item   Products and Services   Units   Per Unit Fee   Total
Fees
1.0.0
  Program (Object Code) Licenses:
(see Special Requirements: Sections A, B, D)            
1.1.0
  Royalty Prepayment   [***]   [***]   [***]
1.1.1
  SecureCore Mobile — Object Code   See Special Requirements Section D-1   See
Special Requirements Section D-1   —
1.1.2
  MicroCore Low-Cost Notebook — Object Code   See Special Requirements
Section D-1   See Special Requirements Section D-1   —
 
               
2.0.0
  Source Code Licenses:
(see Special Requirements: Sections A, B, E)            
2.1.0
  Chipset Modules — Source Code
(to be determined)   [***]   [***]   [***]
 
               
3.0.0
  Tool Licenses:
(see Special Requirements: Sections A, B, F)            
3.1.0
  Two (2) program set consisting of Item 3.1.1 and Item 3.1.2:   [***]   [***]  
[***]
3.1.1
  Tool Subscription License — Redistribution and Internal Use   —   —   —
3.1.2
  Tool Subscription Maintenance   —   —   —
 
               
4.0.0
  Support Services:
(see Special Requirements: Sections A, B, G)            
4.1.0
  CSS Standard Support Services   [***]
person days   —   See Special Requirements Section G-2
 
               
 
  Total Fees
(see Special Requirements: Sections A, B, C)   —   —   [***]

Special Requirements: The parties hereby agree the following Special
Requirements shall apply to this Supplement XXI:

A.   Definitions. The following definitions shall apply to this Supplement XXI
and such definitions shall supersede any other previous definition for the
corresponding defined term as may be set forth in the Agreement or any other
amendment thereto:

  A-1   “April 2007 Amendment” means the amendment to the Agreement dated
April 2, 2007, bearing agreement number 60120120, which sets forth the
provisions for Source Code licensing.     A-2   “Computing Device” means a
computing device that utilizes one of the Processors but does not incorporate or
enable any of the Third Party Technologies.

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 2 of 7



--------------------------------------------------------------------------------



 



      CONFIDENTIAL TREATMENT REQUEST     Confidential   Phoenix Agreement Number
60120128

  A-3   “Cumulative Payment” means, at any time during the License Term, the
then-current sum of all Installment Amounts set forth on the Installment Payment
Schedule (as defined in Section C below) that have been paid by Licensee to
Phoenix.     A-4   “Cumulative Royalties Reported” means, at any time during the
License Term, the then-current cumulative royalties reported by Licensee to
Phoenix pursuant to Section 5.2 of the Agreement.     A-5   “December 2005
Amendment” means the amendment to the Agreement dated December 23, 2005, bearing
agreement number 60120106, which sets forth the provisions for CSS Standard
Support Services.     A-6   “February 2007 Amendment” means the amendment to the
Agreement dated February 26, 2007, bearing agreement number 60120118, which sets
forth the provisions for Source Code licensing.     A-7   “License Term” means
the term of the Program (Object Code) licenses set forth in this Supplement XXI,
which shall be for the period from the Program Licenses Start Date through
[***].     A-8   “October 2007 Amendment” means the amendment to the Agreement
dated October 15, 2007, bearing agreement number 60120123, which sets forth the
provisions for the Tool Subscription License and October 2007 Royalty
Prepayment.     A-9   “October 2007 Royalty Prepayment” means the royalty
prepayment set forth in Supplement XVIII, Item 1.1.0 of the October 2007
Amendment.     A-10   “Per Unit Fee” means the applicable per unit fee set forth
in Item 1.1.1 and Item 1.1.2 of this Supplement XXI.     A-11   “Processor”
means one (1) of the following processors: [***].     A-12   “Program Licenses
Start Date” means the earlier of the following two dates: (i) the date that
Licensee has exhausted the October 2007 Royalty Prepayment (defined in Section
II) pursuant to the provisions of the October 2007 Amendment (defined in
Section II) or (ii) [***].     A-13   “Program Licenses” means the “SecureCore —
Object Code”, “MicroCore — Object Code” and “MultiKey — Object Code” licenses
set forth in Item 1.1.1 and Item 1.1.2 of this Supplement XXI.     A-14  
“Royalty Difference” means the result of the following calculation: Cumulative
Royalties Reported — Cumulative Payment.     A-15   “Royalty Prepayment” means a
prepaid credit against the Program Licenses at the applicable Per Unit Fee, as
set forth in Item 1.1.0 of this Supplement XXI.     A-16   “Source Licenses
Start Date” means the earlier of the following two dates: (i) the date that
Licensee has exhausted the number of Source Code licenses in the amount of [***]
Chipset Modules — Source Code, pursuant to the terms of the October 2007
Amendment or (ii) [***].     A-17   “Source Term” means the term of the Source
Code licenses set forth in this Supplement XXI, which shall be for the period
from the Source Licenses Start Date through [***].     A-18   “Support Services
Term” means the term for the Support Services set forth in this Supplement XXI,
which shall be for the period from October 1, 2009 through [***].     A-19  
“Third Party Technologies” means the following technologies:

      Third Party   Technology
[***]
  [***]
[***]
  [***]
[***]
  [***]

  A-20   “Tool Subscription License” means the Tool Subscription License —
Redistribution and Internal Use (including Tool Subscription Maintenance), as
set forth in Item 3.1.0 (including Item 3.1.1 and Item 3.1.2) of the
October 2007 Amendment (and restated in Item 3.1.0, including Item 3.1.1 and
Item 3.1.2, of this Supplement XXI).

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 3 of 7



--------------------------------------------------------------------------------



 



      CONFIDENTIAL TREATMENT REQUEST     Confidential   Phoenix Agreement Number
60120128

  A-21   “Tool Term” means the term of the Tool Subscription License set forth
in Item 3.1.0 of this Supplement XXI, which shall be for the period from
January 1, 2010 through [***].

B.   Currency. All fees set forth in this Supplement XXI are in United States
currency.   C.   Payment. Licensee agrees to pay Phoenix the Royalty Prepayment
and other fees in the aggregate amount of [***], in United States currency, for
the licenses and services set forth in this Supplement XXI. Such fees shall be
paid by Licensee to Phoenix in installments (“Installment Amounts”) as set forth
in the following schedule (the “Installment Payment Schedule”):

      Payment Due Date   Installment Amount Payable
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]

  C-1   Phoenix will send an invoice to Licensee thirty (30) days prior to each
Payment Due Date set forth above.     C-2   Licensee’s obligation to pay the
fees set forth in this Amendment is absolute, and such license fees are
non-cancelable and non-refundable.

D.   Object Code Licenses.

  D-1   The Per Unit Fee and additional restrictions and obligations for the
Program Licenses shall be as follows:

                              Operating System                 that Licensee    
            Product   Additional             is based upon or   Restrictions,  
          has the ability to   Requirements and         Per Unit   execute (see
key   Rights (see key Program Licenses   Quantity   Fee   below)   below)
SecureCore Mobile — Object Code
  [***]
(See Footnote 1)   [***]   [***]   [***]
MicroCore Low-Cost Notebook — Object Code
  [***]
(See Footnote 2)   [***]   [***]   [***]

     Key — Operating System
     [***]
     Key — Additional Restrictions, Requirements and Rights:
     [***]
THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 4 of 7



--------------------------------------------------------------------------------



 



      CONFIDENTIAL TREATMENT REQUEST     Confidential   Phoenix Agreement Number
60120128

      Footnote 1: During the License Term, all SecureCore Mobile — Object Code
Program Licenses distributed with or incorporated into Licensee Products shall
be aggregated for purposes of determining the next applicable quantity bracket
and Per Unit Fee. At the beginning of the License Term the number of units shall
begin at quantity 1.         Footnote 2: During the License Term, all MicroCore
Low-Cost Notebook — Object Program Licenses distributed with or incorporated
into Licensee Products shall be aggregated for purposes of determining the next
applicable quantity bracket and Per Unit Fee. At the beginning of the License
Term the number of units shall begin at quantity 1.     D-2   For the License
Term, the Royalty Prepayment shall authorize Licensee to distribute, in
compliance with the provisions of this Amendment and the Agreement, copies of
the Program Licenses at the applicable Per Unit Fee for use with or
incorporation into Licensee Products.

  D-2-1   During the License Term, Licensee shall provide Phoenix with monthly
royalty reports pursuant to Section 5.2 of the Agreement, stating the number of
units of Program Licenses distributed by Licensee during the reporting period
and the applicable Per Unit Fee(s). The aggregate Per Unit Fees reported shall
be deducted from the Royalty Prepayment.     D-2-2   At any time during the
License Term, if the Cumulative Royalties Reported exceeds the Cumulative
Payment, then Licensee agrees to accelerate payment to Phoenix of the Royalty
Difference; whereby any Royalty Difference shall be deducted starting from the
last Installment Amount payable to Phoenix as set forth in the Installment
Payment Schedule. Payment of any Royalty Difference will be due and payable by
Licensee to Phoenix upon the earlier of: (a) net thirty (30) day terms from the
Phoenix invoice date or (b) the last day of the calendar quarter that Phoenix
calculated any Royalty Difference due to Phoenix. The Phoenix invoice for the
final Installment Amount payable to Phoenix as set forth in the Installment
Payment Schedule shall be net of any previous deductions for any Royalty
Differences paid by Licensee to Phoenix during the License Term.     D-2-3  
Prior to the end of the License Term, if the Royalty Prepayment has been
exhausted by Licensee’s distribution of the Program Licenses, then for the
remainder of the License Term, Licensee shall provide royalty reports to
Phoenix, as set forth in Section 5.2 of the Agreement. Notwithstanding the terms
of Section 5.2 of the Agreement, Licensee shall provide such royalty reports to
Phoenix on or before the tenth (10th) day after the end of each month, Royalties
at the applicable Per Unit Fee shall be due and payable by Licensee to Phoenix
on net thirty (30) day terms from Phoenix’s invoice date.     D-2-4   At the end
of the License Term, if the Royalty Prepayment has not been exhausted by
Licensee’s distribution of the Program Licenses, then Licensee shall not have
any right to deduct any Per Unit Fees from the remaining Royalty Prepayment
amount for the distribution of Program Licenses.     D-2-5   At the end of the
License Term, Licensee may license additional copies of the SecureCore — Object
Code and MicroCore — Object Code Programs from Phoenix, at Phoenix’s then
current per unit fees. The parties agree to set forth in writing the terms and
provisions for such additional licenses and associated fees.

E.   Source Code Licenses.

  E-1   Subject to the provisions of “Attachment VII — Source Code License” of
the Agreement, the February 2007 Amendment and the April 2007 Amendment,
Licensee is authorized to use and have the Source Code, as set forth in this
Supplement XXI, at the following authorized location: Quanta Computers, Inc.,
No. 188, Wen Hwa 2nd Road, Kei Shan Hsiang, Tao Yuan Shien, Taiwan, R.O.C.

  E-1-1   Subject to Section E-1-2 of these Special Requirements, in the event
that Licensee desires to add a facility or provide notification of a change in
address of a facility, then Licensee will provide written notification to
Phoenix, where such notification may be via electronic mail to
ptec_legal@phoenix.com.     E-1-2   Licensee shall not allow the Source Code set
forth in this Supplement XXI to be accessed by any facilities operated by
affiliates, manufacturers or contractors of Licensee, unless the parties agree
in writing to additional license rights and payment of fees, as applicable.

  E-2   Subject to the provisions of the February 2007 Amendment and April 2007
Amendment, during the Source Term, Licensee shall be entitled to up to [***]
Chipset Module Source Code licenses. Licensee will select such Chipset Module
Source Code licenses from Phoenix’s list of commercially available chipset
modules, if and when available, for the specified code base Source Code.
Licensee shall obtain these licenses by providing Phoenix with an

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 5 of 7



--------------------------------------------------------------------------------



 



      CONFIDENTIAL TREATMENT REQUEST     Confidential   Phoenix Agreement Number
60120128

      authorization form (included in Exhibit A of the April 2007 Amendment)
identifying (i) the Chipset Module(s); and (ii) the super I/O, clock generator
and/or programmable sensor, as applicable.

  E-2-1   Prior to the end of the Source Term, if Licensee has utilized all of
the Chipset Module Source Code licenses set forth in Item 2.1.0 of this
Supplement XXI, and Licensee desires to license additional Chipset Module Source
Code, then the applicable provisions for such additional licenses and associated
fees shall be as set forth in the February 2007 Amendment and the April 2007
Amendment.     E-2-2   At the end of the Source Term, if Licensee has not
utilized all of the Chipset Module Source Code licenses set forth in Item 2.1.0
of this Supplement XXI, then the remainder of the Chipset Module Source Code
licenses shall expire and no longer be available.

F.   Tool Subscription License Renewal.

  F-1   Subject to the payment of the license fees set forth in Item 3.1.0 of
this Supplement XXI and the terms and conditions set forth in Section F of the
October 2007 Amendment, the parties hereby agree the Tool Subscription License
shall be renewed for an additional period. Such additional period shall be the
Tool Term.

G.   Support Services.

  G-1   Subject to the provisions of the December 2005 Amendment, during the
Support Services Term, Phoenix agrees to provide the number of person days of
Support Services set forth in Item 4.1.0 of this Supplement XXI. The Support
Services will be conducted at Phoenix’s offices located in Taiwan and/or the
People’s Republic of China.     G-2   The fees for the number of person days of
Support Services set forth in Item 4.1.0 of this Supplement XXI, are included in
the Per Unit Fees for the Program Licenses; subject to the following provisions:

  G-2-1   Prior to the end of the Support Services Term, if Licensee has used
all of the person days of Support Services set forth in Item 4.1.0 of this
Supplement XXI, and Licensee desires to obtain additional person days of Support
Services, then the parties agree to set forth in writing the terms for such
additional person days of Support Services at Phoenix’s then current per person
day fee(s).     G-2-2   At the end of the Support Services Term, if Licensee has
not used all of the person days of Support Services set forth in Item 4.1.0 of
this Supplement XXI, then the remaining person days of Support Services shall
expire and no longer be available.

[Remainder of this page — intentionally left blank]
THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 6 of 7



--------------------------------------------------------------------------------



 



      CONFIDENTIAL TREATMENT REQUEST     Confidential   Phoenix Agreement Number
60120128

II.   The parties agree to modify the Agreement as follows:   A.   Definitions.
For purposes of this Section III of this Amendment, the following definitions
shall be applicable:

  A-1   “July 2008 Royalty Prepayment” means the royalty prepayment set forth in
Supplement XIX, Item 1.1.0 of the July 2008 Amendment.     A-2   “July 2008
Amendment” means the amendment to the Agreement dated July 1, 2008, bearing
agreement number 60120125, which sets forth the July 2008 Royalty Prepayment.  
  A-3   “October 2007 Royalty Prepayment” means the royalty prepayment set forth
in Supplement XVIII, Item 1.1.0 of the October 2007 Amendment.     A-4  
“October 2007 Amendment” means the amendment to the Agreement dated October 15,
2007, bearing agreement number 60120123, which sets forth the October 2007
Royalty Prepayment.

B.   Additional SecureCore Licenses.

  B-1   Rather than Licensee providing royalty reports as set forth in
Section D-2-2 of the October 2007 Amendment, the parties hereby agree to enter
into a new royalty prepayment arrangement. Section I of this Amendment sets
forth the provisions of such new royalty prepayment arrangement. In addition,
notwithstanding the provisions of Section D-2-2 of the October 2007 Amendment,
the parties further agree that the per unit fee for distribution of Program
Licenses with or incorporated into Licensee Products shall be at the Per Unit
Fee as set forth above in Section I of this Amendment.     B-2   Rather than
Licensee providing royalty reports as set forth in Section D-3-2 of the
July 2008 Amendment, the parties hereby agree to enter into a new royalty
prepayment arrangement. Section I of this Amendment sets forth the provisions of
such new royalty prepayment arrangement. In addition, notwithstanding the
provisions of Section D-3-2 of the July 2008 Amendment, the parties further
agree that the per unit fee for distribution of Program Licenses with or
incorporated into Licensee Products shall be at the Per Unit Fee as set forth
above in Section I of this Amendment.

C.   Additional Modifications.

  C-1   The parties agree to modify Section A(2)(b)(i) and B(2)(b)(ii) of
“Attachment III — Object Code License” as follows: After “TrustedCore programs”,
add “SecureCore programs and MicroCore programs”.     C-2   The parties agree to
modify Section A(2) of “Attachment VII — Source Code License” as follows: After
“TrustedCore programs”, add “SecureCore programs and MicroCore programs”.    
C-3   The parties agree to modify Section E(3)(a) and E(3)(b) of “Attachment VII
— Source Code License” as follows: After “TrustedCore programs”, add “SecureCore
programs and MicroCore programs”.

[Remainder of this page — intentionally left blank]
THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

Page 7 of 7